Exhibit 10.2(b)
June 1, 2010
Willowbridge Associates Inc.
101 Morgan Lane — Suite 180
Plainsboro, N.J. 08536
Attention: Mr Steve R. Crane

  Re:   Management Agreement Renewals

Dear Mr. Crane:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2011 and
all other provisions of the Management Agreements will remain unchanged.

  •   Diversified Multi-Advisor Futures Fund L.P.     •   Diversified
Multi-Advisor Futures Fund L.P. II     •   Orion Futures Fund L.P.     •  
Tactical Diversified Futures Fund L.P.     •   Institutional Futures Portfolio
LP     •   CMF Willowbridge Argo Master Fund L.P.     •   Orion Futures Fund
(Cayman) Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CERES MANAGED FUTURES LLC

     
By:
  /s/ Jennifer Magro
 
   
 
  Jennifer Magro
 
  Chief Financial Officer & Director

      WILLOWBRIDGE ASSOCIATES INC.
 
   
By:
  /s/ Stephen Crane
 
   
Print Name:
  Stephen Crane

JM/sr

 